FOURTH DIVISION
                                                                      May 19, 2011




No. 1-09-3053

HARRY BALOUGH,                                        )
                                                      )       Appeal from the
       Plaintiff-Appellee,                            )       Circuit Court of
                                                      )       Cook County.
       v.                                             )
                                                      )       06 L 11029
NORTHEAST ILLINOIS REGIONAL                           )
COMMUTER RAILROAD CORPORATION,                        )       The Honorable
d/b/a Metra, a corporation,                           )       Arnette R. Hubbard,
                                                      )       Judge Presiding.
       Defendant-Appellant.                           )


       JUSTICE PUCINSKI delivered the judgment of the court, with opinion.
       Presiding Justice Lavin and Justic Salone concurred in the judgment and opinion.

                                             OPINION

       Plaintiff, Harry Balough, a locomotive engineer for defendant Northeast Illinois Regional

Commuter Railroad Corporation, d/b/a Metra (Metra), was injured when the latches on a

trapdoor on a Metra train cab car malfunctioned and the trapdoor fell on his head. At the time of

his injury, plaintiff was on his way to move the train car to place it into service on Metra’s

commuter lines. Plaintiff sued Metra under the Federal Employers Liability Act (FELA) (45

U.S.C. §51 et seq. (2000)), for a violation of the Locomotive Inspection Act (LIA) (49 U.S.C.

§20701 et seq. (2000)), and for negligence. The trial court ruled as a matter of law that the train

was “in use” such that the provisions of the LIA applied. The jury returned a verdict in favor of

plaintiff in the amount of $500,000 in compensatory damages and nothing for disability or pain

and suffering. The jury also found plaintiff contributorily negligent and reduced the award by
1-09-3053

40% to $300,000. However, the jury’s answers to special interrogatories indicated it found that

Metra violated the LIA. The trial court entered a judgment notwithstanding the verdict for the

original $500,000 damages award because it found the special findings were inconsistent with

the reduced damages where contributory negligence is not a defense under the LIA. Metra now

appeals.

                                         BACKGROUND

       Plaintiff began working for Metra in 1974 as a switchman/brakeman. Plaintiff later

became a locomotive engineer. As a locomotive engineer, plaintiff worked for Metra’s operating

division, the transportation department, as head of a crew at the 18th Street yard. The

transportation department does not provide repair or maintenance services. Instead, Metra’s

mechanical department inspects, repairs, and maintains train cab cars at the 18th Street yard.

       Plaintiff’s duties were to coordinate the dispersal of cars after the morning rush hour and

to coordinate the assembly of trains for the evening rush hour. When the morning rush ended,

the cars were dispersed at the 18th Street Yard and the mechanical department employees would

lock down the tracks and use blue flags as signals so they could safely work on the equipment.

The blue flags notified Transportation Department employees that they were not to use the

flagged tracks or move to flagged equipment, in order to avoid injury. All of the inspection and

maintenance work at the 18th Street yard is performed on the tracks, but the yard’s stub track (a

short track connected to other tracks only at one end) is not used for repairs because it is too

close to the main line tracks. When the Mechanical Department workers finished inspecting,

repairing and maintaining locomotives in the 18th Street yard, they would release them to the


                                                  2
1-09-3053

Transportation Department, and plaintiff and his crew would move them into position for the

evening rush. Plaintiff would assemble the cars and then the mechanical department would do

an air test on the brakes. Then a crew would be assigned and the train would go out on the main

line. Besides moving the locomotive cars within the 18th Street yard, plaintiff occasionally had

to transport them on mainline tracks to or from downtown Chicago.

       On the afternoon of July 6, 2005, in the 18th Street yard, plaintiff was injured while

boarding locomotive 1579. Car 1579 was on the stub track. Plaintiff was assembling cars for

use in the evening rush hour, and he was on his way to move car 1579 from the stub track to

position it for the evening rush. Though plaintiff could not recall exactly how many cars were

assembled, or were going to be assembled, with car 1579, he was generally preparing to move car

1579 into position for use in the main line rush hour traffic. There were no blue flags on either

the stub track or on car 1579, and the Mechanical Department was not inspecting, repairing or

maintaining it at the time. At the top of the steps up locomotive 1579 was a trapdoor with two

latches. Plaintiff had to climb these steps up into the vehicle in order to move the car into

position for use in the evening rush. When plaintiff climbed up the stairs on locomotive 1579,

the trapdoor was up. There was a vertical bar called a “grab iron” to the right side of the

opening, which plaintiff used to pull himself onto the high first step, approximately 1 1/2 feet

into the car. Plaintiff reached up and gave the trapdoor a horizontal tug pursuant to the railroad’s

rules to make sure the latches held firm and the door seemed latched. However, as plaintiff was

pulling himself up into the locomotive, the trapdoor fell and hit plaintiff on the right side of his

head. Plaintiff went to the hospital and received stitches on his head.


                                                  3
1-09-3053

       The day after injury, plaintiff saw one of Metra’s physicians, Dr. Khanna, who released

him to work on July 18, 2005. However, plaintiff began suffering from kaleidoscopic and

blurred vision. While plaintiff was watching a film in preparation to return to work, he

experienced an ocular migraine headache blurring his vision. When plaintiff attempted to return

to work in the 18th Street yard, he suffered an ocular migraine with kaleidoscopic vision. As

plaintiff operated a locomotive that day, his vision became blurry and he put it into an emergency

brake. Plaintiff concluded he could not safely operate locomotives.

       Plaintiff had an MRI performed four days later. Plaintiff was examined by two

opthalmologists, Dr. Porakala and Dr. Ticlo. Plaintiff’s treating physician at the time, Dr.

Ponakala, diagnosed these episodes as ocular migraines. Rule 1.6.3 of Metra’s General Code of

Operating Rules (Rules), under which plaintiff is covered as a locomotive engineer, required

plaintiff to immediately report to Metra if he had knowledge that his hearing or vision has

deteriorated and cannot be corrected, so plaintiff reported the problem to Metra. Metra then

ordered plaintiff to see one of its physicians, Dr. Echols, who determined that plaintiff was not

able to continue working as an engineer and took plaintiff out of work on September 18, 2005,

which was plaintiff’s last day of work. Metra made a formal determination on September 25,

2005, that plaintiff’s medical condition disqualified him from working as a locomotive engineer.

Plaintiff subsequently applied for disability benefits from the Railroad Retirement Board, which

ruled he was occupationally disabled.

       Plaintiff was also treated by Dr. Mayer, a neurologist, who saw plaintiff between August

12, 2005 to January 11, 2007. Dr. Mayer examined plaintiff every few months after that up to


                                                 4
1-09-3053

the date of trial. Dr. Mayer testified that it was “hard to say” what plaintiff’s prognosis was

regarding his visual disturbances. Ocular migraine headaches are difficult to treat. Dr. Mayer

hoped that they would spontaneously remit over time. However, Dr. Mayer’s medical notes

revealed no significant improvement for plaintiff.

         Plaintiff brought a two-count action against Metra in the circuit court. Count I was for

violation of the LIA, pursuant to the FELA. Count II was for negligence under the FELA and

alleged that Metra failed to inspect the cab door to discover the defective door latch, failed to

warn plaintiff of the defective door latch condition, and failed to properly maintain the door

latch.

         At trial, Terry Cordray, a licensed vocational rehabilitation counselor, testified as

plaintiff’s vocational expert. Cordray testified that the job of a locomotive engineer is a safety-

sensitive position and that the Federal Railroad Administration has regulations covering physical

requirements for engineers, including standards for good vision. Good visual ability is required

because an engineer has to: (1) look at train signals regarding train movement; and (2) be

observant of the employees that are working on the ground who may give hand signals to

indicate their movement to the engineer. Cordray’s opinion was that plaintiff could no longer be

a locomotive engineer.

         Dr. Richard Kraig, a neurologist from the University of Chicago, testified as plaintiff’s

medical expert. Dr. Kraig reviewed plaintiff’s medical records and concluded that plaintiff

suffered from migraine headaches and migraine with aura, caused by the head injury on July 6,

2005. Recurrences of plaintiff’s visual problems were permanent, though a patient could reduce


                                                   5
1-09-3053

the occurrences by controlling environmental factors or with medication. Dr. Kraig’s opinion

was that plaintiff should not drive a locomotive and he would not allow him to drive a

locomotive if plaintiff was under his care.

       Plaintiff testified that he checked the trapdoor before attempting to alight the cab car.

Plaintiff reached gave the trapdoor a horizontal tug pursuant to the railroad’s rules and the door

seemed latched. However, when he took the first step the latches failed and the trapdoor fell on

the right side of his head. Plaintiff introduced evidence of his damages from the date he was

determined ineligible to work, September 12, 2005. At the time of trial in July 2009, plaintiff

was 59 years old. He became eligible for a full pension from the Railroad Retirement Board

upon turning 60 years old on May 21, 2010. Plaintiff’s economic expert, Malcolm Cohen,

testified that plaintiff’s pretrial economic losses in the form of lost wages and benefits totaled

$302,308. Adding future economic losses through age 60 if plaintiff retired on May 21, 2010

totaled $509,000. Up to the date of trial, plaintiff was only able to get two jobs: a dog handler,

dispersing geese; and at a golf course cleaning carts, working in the shop and handling

refreshments. He earned only $84,464 from September 12, 2005.

       Regarding disability and pain and suffering, plaintiff testified that he spends most of his

days playing with his grandson and performing chores around the house, including yard work and

mowing the lawn. Plaintiff also testified he plays golf every other week during the season and

was jogging every other day. He admitted he occasionally drives even though he no longer held

a driver’s license because of his vision problems.

       Over Metra’s objections, four other trapdoor incidents were admitted into evidence. On


                                                  6
1-09-3053

November 3, 2001, conductor Nicholas Chou was struck on the head by a trapdoor with only one

latch. On September 7, 2001, conductor Paul Buckley was struck on the back by a trapdoor with

only one latch. After these incidents, Metra added a second latch to all the trapdoors in 2002.

However, on April 7, 2005, conductor Robert Lindsey was struck on the head by a trapdoor with

two latches in the 18th Street yard. On April 13, 2005, engineer Donnell Cooper was also hit by

a trapdoor with two latches.

       Metra presented the testimony of Peter Zwolfer, the superintendent of the Metra electric

district, who was in charge of the 18th Street yard on the date of plaintiff’s injury. Zwolfer

testified that trains in the 18th Street yard are not moving or carrying passengers. One of the last

steps before a train is put into use on Metra’s main line is a Class 2 brake test, which cannot be

done unless all the cars of a train are coupled together. The last tasks performed before a train

goes out on the main line is that a crew is assigned to the train after the mechanical department

and transportation department finish their work, and the Class 2 brake test is performed.

       James Derwinski, the shop superintendent of the 18th Street Yard, testified that the 18th

Street yard services Metra’s electric lines, including the South, Blue Island, and Main Line. All

electric line cars are also locomotives, and Metra performs daily inspections of all its electric line

cars as required by the LIA. Derwinski testified that his personnel perform the required daily,

annual, tri-annual and other required inspections of all cars, and that car 1579 was inspected

every day on a daily basis prior to plaintiff’s accident. The trapdoor and its latches were

inspected daily to ensure no spring was broken and the latches latched in both the up and down

positions. Derwinski also testified that after plaintiff’s accident, he inspected the trapdoor and


                                                  7
1-09-3053

the latches and he found no defects. He also found “no defects” noted on the daily inspection

reports on car 1579. Derwinski concluded that the trapdoor had not been properly latched and

that plaintiff failed to follow procedures and comply with Metra’s rules requiring that the trap

door be tested before using it.

       During closing arguments, plaintiff’s counsel stated to the jury that he would leave it “up

to [the jury] to decide how much to give [plaintiff] for pain and suffering for the period of time

he has suffered.” Regarding disability, counsel stated: “I would suggest that under the disability

award, that you give more, much more than what his wage loss is.”

       Metra moved for judgment as a matter of law on the issue of whether locomotive 1579

was “in use” under the LIA. The trial court ruled that the locomotive was in use when plaintiff

was injured. Based on that ruling, the trial court instructed the jury on the LIA by giving

plaintiff’s instructions 32, 33, 34, and 37. These instructions were discussed during the jury

conference, but the actual instructions are not part of the record before us. Also not part of the

record are the instructions regarding the alternate jury forms and the alternate verdict forms.

Additionally, there is no report of proceedings or bystander report for when the trial court read

the instructions to the jury or explained or discussed the verdict forms and special interrogatories

before the jury.

       Only the completed verdict form and the special interrogatories for verdict form A and

verdict form B appear in the record. The jury returned verdict form B, awarding plaintiff

$500,000, without considering the question of reduction of damages due to any negligence of

plaintiff, but reducing his award by 40% for his contributory negligence, resulting in an award of


                                                 8
1-09-3053

$300,000. The special interrogatories submitted to the jury did not indicate whether they were

for verdict form A or verdict form B. The jury answered “Yes” to the following special

interrogatory: “As to Plaintiff Harry Balough’s FELA claim, at the time he was injured, did

METRA use ordinary care to provide him with a reasonably safe place in which to do his work?”

The jury answered “No” to the following special interrogatory: “As to Plaintiff Harry Balough’s

FELA claim, prior to the accident, did METRA have actual or constructive notice that the

trapdoor latch on locomotive car no. 1579 was not reasonably safe?” The jury did not return

Verdict Form A. However, as to the special interrogatory, “Did Metra violate the Locomotive

Inspection Act?,” the jury answered, “Yes.” In response to the special interrogatory, “Did

Metra’s violation of the Locomotive Inspection Act cause or contribute to Plaintiff’s injuries?,”

the jury answered, “Yes.”

       The court initially entered judgment on the jury’s verdict and reduced award of $300,000

in damages to plaintiff. However, plaintiff and Metra both filed posttrial motions for judgment

notwithstanding the verdict or a new trial. In its order of October 14, 2009, the court denied

Metra’s motion and granted plaintiff’s motion, in which plaintiff argued that the jury’s answers

to the LIA special interrogatories were inconsistent with, and superseded, its general verdict on

plaintiff’s LIA claim, because under the LIA a reduction in damages for contributory negligence

is not recognized. Thereafter, the court modified the judgment and increased the amount to

$500,000 in favor of plaintiff. Metra thereafter timely appealed the judgment entered on the

verdict and damages award.

                                           ANALYSIS


                                                 9
1-09-3053

       Metra argues that the trial court erred in the following: (1) finding the locomotive was

“in use” under the LIA; (2) entering judgment notwithstanding the verdict in favor of plaintiff for

the entire amount of $500,000 because the jury’s answers to the special interrogatories for the

FELA/negligence verdict form were inconsistent with that verdict and the answers to the LIA

verdict form special interrogatories were a nullity; (3) entering the $500,000 award for damages

where it was logically inconsistent with an award of $0 for pain and suffering and $0 for

disability; (4) allowing Dr. Kraig’s expert opinion regarding the permanency of plaintiff’s injury

where Dr. Kraig never personally examined plaintiff and merely reviewed plaintiff’s medical

records; and (5) admitting evidence of the four prior trapdoor incidents on other cars. We

address each argument in turn.

                  I. Finding of “In Use” Under the Locomotive Inspection Act

       Metra first argues that the trial court erred in finding the train car was “in use” under the

LIA. The LIA provides:

               “A railroad carrier may use or allow to be used a locomotive or tender on its

       railroad line only when the locomotive or tender and its parts and appurtenances –

                      (1) are in proper condition and safe to operate without unnecessary danger

               of personal injury;

                      (2) have been inspected as required under this chapter [49 U.S.C.S. §§

               20701 et seq.] and regulations prescribed by the Secretary of Transportation under

               this chapter; and

                      (3) can withstand every test prescribed by the Secretary under this


                                                 10
1-09-3053

               chapter.” 49 U.S.C. §20701.

       A violation of the LIA does not give rise to a cause of action but, rather, sets a standard or

rule, the violation of which gives rise to a cause of action under the FELA, and the failure to

comply with that standard is negligence per se under the FELA. Coffey v. Northeast Illinois

Regional Commuter R.R. Corp., 479 F.3d 472 (7th Cir. 2007) (citing Urie v. Thompson, 337 U.S.

163, 188-89 n.30 (1949), McGinn v. Burlington Northern R.R. Co., 102 F.3d 295, 298-99 (7th

Cir. 1996), and Lisek v. Norfolk & Western Ry. Co., 30 F.3d 823, 825-26 (7th Cir. 1994)). The

FELA provides railroad employees a cause of action for injuries while employed by the railroad:

               “Every common carrier by railroad while engaging in commerce *** shall be

       liable in damages to any person suffering injury while he is employed by such carrier in

       such commerce ***.” 45 U.S.C. §51.

       Generally, a FELA action brought in state court is governed by state procedural law and

federal substantive law. Schultz v. Northeast Illinois Regional Commuter R.R. Corp., 201 Ill. 2d

260, 274 (2002) (citing St. Louis Southwestern Ry. Co. v. Dickerson, 470 U.S. 409, 411 (1985),

Noakes v. National R.R. Passenger Corp., 312 Ill. App. 3d 965, 967 (2000), and Gibbs v. Lewis

& Clark Marine, Inc., 298 Ill. App. 3d 743, 748 (1998)). Thus, we look to federal substantive

law.

       As Metra points out, the phrase “in use” on the railroad’s line is not defined in the LIA.

The determination of whether a locomotive was “in use” at the time of the incident is a question

of law. Carder v. Indiana Harbor Belt R.R., 205 F. Supp. 2d 981, 984 (N.D. Ind. 2002) (citing

McGrath v. Consolidated R. Corp., 136 F.3d 838, 842 (1st Cir. 1998), Crockett v. Long Island


                                                11
1-09-3053

R.R., 65 F.3d 274, 277 (2nd Cir. 1995), Pinkham v. Main Central R.R. Company, 874 F.2d 875,

881 (1st Cir. 1989) Steer v. Burlington Northern, Inc., 720 F.2d 975, 977 n.4 (8th Cir. 1983)

(citing United States v. Thompson, 252 F.2d 6, 9 (8th Cir. 1958)), and Angell v. Chesapeake &

Ohio Ry. Co., 618 F.2d 260, 262 (4th Cir. 1980)).

       At the outset, we note that because the “in use” language in the LIA is identical to the

language in the Federal Safety Appliance Act (FSAA) (45 U.S.C. §1 et seq. (1988)), recodified in

1994 as the Federal Railroad Safety Authorization Act (FRSAA) (49 U.S.C. §20302 et seq.

(2000)), federal courts have interchangeably applied case law interpreting the LIA to the FSAA

and FRSAA and the FSAA and FRSAA to the LIA. See Phillips v. CSX Transportation, Inc.,

190 F.3d 285, 288 n.2 (4th Cir. 1999) (citing Deans v. CSX Transportation, Inc., 152 F.3d 326,

329 (4th Cir. 1998), and Trinidad v. Southern Pacific Transportation Co., 949 F.2d 187, 189 (5th

Cir. 1991)); Steer, 720 F.2d at 977 n.3. Further, the LIA, like the FSAA, “is to be liberally

construed in the light of its prime purpose, the protection of employees and others by requiring

the use of safe equipment.” Lilly v. Grand Trunk R. Co., 317 U.S. 481, 486 (1943). Thus, we

may look to federal precedent interpreting “in use” under either act for guidance.

       In Brady v. Terminal R.R. Ass’n of St. Louis, 303 U.S. 10 (1938), the Supreme Court held

that a car is “in use” under the FSAA so long as it would continue to its next destination if it

passed inspection. Brady, 303 U.S. at 13. The railroad employee in Brady was injured while

inspecting a car that was one of a string of cars brought by the defendant, Terminal Railroad

Association of St. Louis, from St. Louis to Granite City and placed upon a “receiving” or

“inbound” track of the receiving railroad company. Brady, 303 U.S. at 11. The car was


                                                 12
1-09-3053

temporarily on a receiving track for inspection when he fell from the car after a grab iron came

loose. Brady, 303 U.S. at 11-12. The purpose of the inspection was to determine whether the

cars were to be accepted by the receiving railroad company. Brady, 303 U.S. at 11. The court

found that the car was “in use” within the meaning of section 11 of the FSAA when the employee

inspected it because it was only stationed on the platform temporarily for inspection and “was

still in use, though motionless.” Brady, 303 U.S. at 13. The Court reasoned as follows:

       “The car had been brought into the yard at Granite City and placed on a receiving track

       temporarily pending the continuance of transportation. If not found to be defective, it

       would proceed to destination; if found defective, it would be subject to removal for

       repairs. It is not a case where a defective car has reached a place of repair. [Citations.]

       The car in this instance had not been withdrawn from use.” Id.

       We apply the decisions of the federal courts interpreting the meaning of “in use”

subsequent to Brady, with a view toward uniform application of the law. The decisions of the

federal courts interpreting a federal statute such as the FELA are controlling upon Illinois courts

“ ‘in order that the act be given uniform application.’ ” (Internal quotation marks omitted.)

Wilson v. Norfolk & W. Ry. Co., 187 Ill. 2d 369, 374 (1999) (quoting Busch v. Graphic Color

Corp., 169 Ill. 2d 325, 335 (1996), quoting Bowman v. Illinois Central R.R. Co., 11 Ill. 2d 186,

200 (1957)).

       Metra relies on two long-standing Seventh Circuit cases: Lyle v. Atchison, T. & S.F. Ry.

Co., 177 F.2d 221 (7th Cir. 1949), cert. denied, 339 U.S. 913 (1950), and Tisneros v. Chicago &

N.W. Ry. Co., 197 F.2d 466 (7th Cir. 1952), cert. denied, 344 U.S. 885 (1952), both of which


                                                 13
1-09-3053

decided the issue of whether a locomotive car was “in use” under the prior Boiler Inspection Act

of 1911 (45 U.S.C.A. §23), which was recodified as the LIA.

       In Lyle, the Seventh Circuit held that the locomotive was not in use where, at the time the

plaintiff suffered his injury, the engine had reached the end of its run, the engineer and fireman

had left and the hostler had taken over, moving the engine to the service track and inspection pit

at the roundhouse to be serviced by the plaintiff before it was again put in use. Lyle, 177 F.2d at

222. The plaintiff completed his servicing duties to put the engine in condition for future use on

another run. Id. Whether there was any such subsequent use was not shown by the record. Id.

The Seventh Circuit held:

       “Clearly the use of the engine in transportation had for the time being been abandoned; its

       use in commerce had come to an end. Its operator had turned it over to the roundhouse

       employees, the hostler had taken charge and moved it to the inspection pit at the

       round-house and there turned it over to plaintiff whose duty it was to make the service

       and to prepare the engine for future further use. *** It is opposed to reality to say that

       under such circumstances the locomotive was in use so that the mandatory duty imposed

       by the Boiler Inspection Act then applied. To service an engine while it is out of use, to

       put it in readiness for use, is the antithesis of using it.” Id. at 222-23.

       In Tisneros the Seventh Circuit held the train was not in use at the time of the plaintiff’s

injuries. The plaintiff testified that it was his duty to look over a locomotive placed in a

roundhouse stall, ascertain whether it had fire in the firebox and keep the fire going, if the engine

was to go out on the road again, and, if not, put the fire out. Tisneros, 197 F.2d at 467. About 10


                                                  14
1-09-3053

minutes after the locomotive had been placed in the stall, the plaintiff proceeded to climb the

stairs of the stall. However, the steps were icy and he fell and was severely injured before he

reached a position where he could see the firebox and determine whether there was a fire or not.

Id. The Seventh Circuit held that the locomotive was not in use because:

       “[t]he locomotive was, at the time of the accident, not in use on defendant’s line. It had

       ended its service trip at the yards and had then been taken to a stall in the round-house,

       there to be taken care of by plaintiff, either by building up and maintaining the fire, to

       have it in condition for future use, or to put out the fire, if no early return to use was

       contemplated.” Id.

       Metra argues that the result of Lyle and Tisneros obtains in the present case. Plaintiff,

conversely, relies upon a Fourth Circuit case as being dispositive of the issue, Angell v.

Chesapeake & Ohio Ry. Co., 618 F.2d 260 (4th Cir. 1980). In Angell, the plaintiff machinist

injured his left ear when he turned an exhaust valve on the air brakes in uncoupling a locomotive

from another locomotive to move it to nearby tracks. Angell, 618 F.2d at 261. The plaintiff was

going to move the locomotive to a nearby track to be coupled as part of a “consist” of several

locomotives that would depart with a train later that same night. Id. The engine was on the

“service track” and had been “blue flagged,” but “all servicing, maintenance and inspection work

had already been performed.” Id. The Fourth Circuit held that whether a locomotive is “in use”

on a railway system under the LIA is determined by whether the injury was directly caused by

activities in inspecting, repairing or maintaining the locomotive at a maintenance facility.

Angell, 618 F.2d at 262. In Angell, the locomotive was held to be “in use” where the railway had


                                                 15
1-09-3053

“okayed” the locomotive for service, and it was not in further need of any repair. Id. The injury

occurred after inspection, repair and servicing were complete and “during the uncoupling of a

‘readied’ engine in preparation for moving it to a nearby track to pull a train a few hours later.”

Id. The court in Angell noted that “[c]ongressional intent and the case law construing the statute

clearly excludes those injuries directly resulting from the inspection, repair and servicing of

railroad equipment located at a maintenance facility.” Id. (citing H.R. Rep. No. 61-1974 (1911)).

       The court in Angell specifically distinguished Tisneros and Lyle:

       “The railway cites several cases where an employee, injured while performing services or

       repair functions on a locomotive, was denied coverage under the Act. E.g., Tisneros v.

       Chicago & Northwestern Railway Co., 197 F.2d 466 (7th Cir. 1952); Lyle v. Atchison,

       Topeka & Santa Fe Railway Co., 177 F.2d 221 (7th Cir. 1949); Simpkins v. Baltimore &

       Ohio R.R. Co., 449 F. Supp. 613 (S.D.Ohio 1976). These cases are distinguishable from

       the present one since here all servicing, maintenance and inspection work had already

       been performed and the engine was being moved to its place in the consist.” Angell, 618

       F.2d at 261.

       The parties dispute whether the Seventh Circuit holdings in Lyle and Tisneros or the

Fourth Circuit holding in Angell is the majority view, and they appear to view these cases as

representing different lines of precedent, or different tests, for determining whether a train is “in

use” under the LIA. However, our review of federal law reveals that they do not represent

different tests but, rather, different results under the same analysis; stated in the vernacular, they

are merely flipsides of the same coin.


                                                  16
1-09-3053

       We note that after Angell, the Fourth Circuit refined the analysis and stated which factors

were most important in determining whether a train is “in use” in Deans v. CSX Transportation,

Inc., 152 F.3d 326, 329 (4th Cir. 1988): “to determine whether a train is ‘in use’ for purposes of

the FSAA the primary factors we consider are where the train was located at the time of the

accident and the activity of the injured party.” Deans, 152 F.3d at 329. In Deans, the plaintiff

was releasing handbrakes on vehicles so that the train could depart and was injured when one

vehicle’s handbrake failed to work correctly. Id. at 328. The predeparture inspection was not yet

complete, though the inspection had nothing to do with the handbrake and could have been

completed before the handbrakes were released. The Deans court held the train was in use even

though it had not yet passed predeparture inspection. Id. at 328-29. The court stated that

whether a train is in use depends on all the facts, especially the location of the train and the

activity of the party that led to injury. Id. at 329-30. The court held that the locomotive was in

use because the train “already had its engine coupled to it and was standing on a track in the rail

yard in preparation for imminent departure – not in storage or waiting to be moved into a repair

location.” Id. at 330. The fact that one remaining test had not yet been completed was not

dispositive. Id. at 329.

       The Fourth Circuit in Phillips, a case decided under the FSAA, considered all the factors,

the two primary factors being where the train was located and the activity of the injured plaintiff

as enunciated in Deans. Phillips, 190 F.3d at 289 (citing Deans, 152 F.3d at 329). The plaintiff

in Phillips was injured while engaging a rail vehicle’s handbrake during switching operations.

Id. at 286-87. The court stated that “the FSAA does not apply to train cars involved in switching


                                                  17
1-09-3053

operations.” Id. at 289 (citing United States v. Seaboard Air Line R.R. Co., 361 U.S. 78 (1959),

United States v. Northern Pacific Ry. Co., 254 U.S. 251 (1920), and Trinidad, 949 F.2d 187).

However, the holding of Phillips regarding switching operations was based on the Supreme

Court’s holding in Seaboard, where the Court addressed the meaning of the word “train” as used

in the FSAA, and the authorities cited in Seaboard addressed the applicability to certain factual

situations of the air brake requirement to assembled trains under the FSAA. See Robb v.

Burlington Northern & Santa Fe Ry., 100 F. Supp. 2d 867, 869-70 (N.D. Ill. 2000) (discussing

the Fourth Circuit’s holding and reliance on Seaboard in Phillips, and holding that the switching

exclusion from Seaboard does not apply to the FSAA handbrake provision). The LIA does not

distinguish between locomotive cab cars and assembled trains, as the FSAA does. Thus, the

Fourth Circuit did not establish a per se rule that a train involved in switching operations is not in

use under the LIA.

        The First Circuit, like the Fourth Circuit, holds that “ ‘[c]ongressional intent and the case

law construing the statute clearly excludes those injuries directly resulting from the inspection,

repair and servicing of railroad equipment located at a maintenance facility.’ ” McGrath v.

Consolidated R. Corp., 136 F.3d 838, 842 (1st Cir. 1998) (quoting Angell, 618 F.2d at 262). The

First Circuit cites the two determinative factors of whether a locomotive is “in use,” which are

(1) the activity of the plaintiff at the time of the injury, and (2) the location of the locomotive at

the time of the injury. McGrath, 136 F.3d at 842. See also Pinkham v. Maine Central R.R. Co.,

874 F.2d 875, 882 (1st Cir. 1989). In McGrath, the court held that the locomotive in question

was in use, as it was not being stored on the yard track or awaiting removal to the engine house


                                                  18
1-09-3053

for repairs but, rather, was running on the yard track and ready to move into service. McGrath,

136 F.3d at 842.

       The Second Circuit also follows these basic principles and similarly holds that “

‘[c]ongressional intent and the case law construing the statute clearly exclude those injuries

directly resulting from the inspection, repair, or servicing of railroad equipment located at a

maintenance facility.’ ” Crockett v. Long Island R.R., 65 F.3d 274, 277 (2d Cir. 1995) (quoting

Angell, 618 F.2d at 262). Previously the Second Circuit had explicitly construed the term “in

use” on only one occasion, in Holfester v. Long Island R.R. Co., 360 F.2d 369 (2d Cir. 1966),

where it held a train was in use where it was temporarily taken off the main line for a

“between-run inspection,” but was not removed to a repair or storage track, and the fully-loaded

mail car was inactive for less than three hours. Holfester, 360 F.2d at 372. In Crockett, however,

the train “was inactive on a yard track for roughly eight hours awaiting cleaning, which is hardly

the sort of temporary suspension or delay in service that would warrant a finding of use,” and

thus the court held the train on which the employee was injured was not in use. Crockett, 65

F.3d at 277.

       The Third Circuit also follows this precedent. In Raudenbush v. Baltimore & O. R. Co.,

160 F.2d 363 (3d Cir. 1947), a locomotive car was held to be in use under the prior Boiler

Inspection Act where it was in the railroad switchyard, had been temporarily uncoupled from a

string of cars and moved only 15 feet, where it was resting with the expectation that it would

shortly be recoupled to cars. Raudenbush, 160 F.2d at 368. Although our research has not

revealed any recent Third Circuit decisions on the issue, courts within the Third Circuit follow


                                                 19
1-09-3053

the rule of Angell and Deans. See, e.g., Dougherty v. CSX Transportation Inc., 14 Pa. D. & C.

5th 284 (2010) (relying on Angell, Deans and McGrath in holding that the locomotive was “in

use” where it was in the yard preparing to pull rail cars in interstate commerce).

       The Fifth Circuit, in contrast, has adopted a bright-line inspection and release test,

holding that a train is not in use until it is assembled and its inspection is complete and the train

has been released. Trinidad, 949 F.2d at 189. The court in Trinidad held that the train was not

in use because, at the time of the accident, the train was assembled but the inspection was not yet

complete and the train was not released. Trinidad, 949 F.2d at 189.

       The Sixth Circuit has not addressed the definition of “in use” under the LIA, but a district

court has held that the “multi-factor approach better tracks the goals of the statutory scheme than

the overly restrictive Trinidad approach and better comports with the requisite liberal

construction the Court must accord such a statutory scheme.” Hinkle v. Norfolk Southern Ry.

Co., No. 2:05-CV-574, 2006 WL 3783521, at *3 (S.D. Ohio Dec. 21, 2006). However, the

Hinkle court held that “the factors cited as most important by Deans and Phillips, the activity of

the party when he was injured and the location of the train or vehicle,” while important factors,

“must be considered in the context of the use of a vehicle, not the use of a train,” because those

cases determined only whether an entire train was in use, and not a component vehicle. Hinkle,

2006 WL 3783521, at *6.

       The Eighth Circuit, in making “in use” determinations under the LIA, follows the holding

of the Fourth Circuit in Deans and refers to the analysis as a “totality of the circumstances” test.

See Wright v. Arkansas & Missouri R.R. Co., 574 F.3d 612, 620-21 (8th Cir. 2009) (citing


                                                  20
1-09-3053

Deans, 152 F.3d at 329 (holding that determination of whether a train is “in use” is to be made

based upon the “totality of circumstances at the time of the injury”)).

       Courts in the Ninth Circuit also apparently follow the majority rule. In Haworth v.

Burlington Northern & Santa Fe Ry. Co., 281 F. Supp. 2d 1207, 1212 (E.D. Wash. 2003), the

district court held that a train was in use for purposes of the LIA. The fact that predeparture

inspection was not conducted at the time of the plaintiff’s injury was without merit, as the train

was in its final predeparture stages, being neither serviced nor repaired, and the court followed

the majority rule, rejecting the minority view of the Fifth Circuit in Trinidad. Haworth, 281 F.

Supp. 2d at 1212.

       The Tenth Circuit states the test somewhat differently, though it apparently looks to the

same factors in making “in use” determinations under the LIA. In Estes v. Southern Pacific

Transportation Co., 598 F.2d 1195 (10th Cir. 1979), it held “ ‘used on its line’ in the statute was

intended to mean used in moving interstate or foreign traffic.” Estes, 598 F.2d at 1198. The

plaintiff was a hostler assigned to move the locomotive from a “roundhouse” area, a service track

where engines are fueled, sanded, and given light maintenance. Estes, 598 F.2d at 1196. The

Tenth Circuit cited to Lyle and Tisneros, where the locomotives were also in a roundhouse, and

held that a locomotive in a roundhouse is not moving interstate traffic. Estes, 598 F.2d at 1198-

99.

       District courts in the Eleventh Circuit also follow the majority rule. See Hamilton v. CSX

Transportation, Inc., No. CV504-12, 2006 WL 1992369 at *5 (S.D. Ga. July 14, 2006) (quoting

Pinkham, 874 F.2d at 881 for the proposition that it is “ ‘well-established that locomotives being


                                                 21
1-09-3053

serviced in a place of repair are not “in use” ’ ”).

        The Supreme Court has not revisited the definition of “in use” since Brady and the

Seventh Circuit has not addressed the definition of “in use” under the LIA since Tisneros.

However, although plaintiff and Metra treat the Lyle/Tisneros holdings of the Seventh Circuit

and the Fourth Circuit’s holding in Angell as opposing majority and minority views, it is apparent

that these cases are all part of the majority view applying a multifactor analysis. We find our

review of the holdings of the federal courts shows that most circuits follow the basic holdings of

Lyle/Tisneros and Angell and apply a multifactor analysis, including the following factors: where

the train was located at the time of the accident; the activity of the injured party; whether it is on

a track in the rail yard prepared for departure or in the roundhouse for repair; whether it is being

moved to a repair location or to a track for departure; and whether servicing and maintenance

work have already been performed. Indeed, the court in Angell merely distinguished Lyle and

Tisneros factually; it did not employ a different analysis. See Angell, 618 F.2d at 261. Only the

Fifth Circuit developed its own minority bright-line test.

        District courts in the Seventh Circuit have applied Angell. See, e.g., Zanden v. Norfolk &

Western Ry. Co., No. 93-C-4272, 1996 U.S. Dist. LEXIS 17848, at *7 (N.D. Ill. Nov. 26, 1996)

(citing Angell, 618 F.2d at 262, for the proposition that courts have held that a locomotive may

still be considered in use even if off the main line and stationary); Carder v. Indiana Harbor Belt

R.R., 205 F. Supp. 2d 981, 984 (N.D. Ind. 2002) (citing Angell, 618 F.2d at 262, for the

proposition that the LIA may provide a remedy even though the train is not actually engaged in

moving interstate commerce); Underhill v. CSX Transportation, Inc., No. 1:05-CV-196-TS, 2006


                                                  22
1-09-3053

U.S. Dist. LEXIS 22685, at *17-18 (N.D. Ind. Apr. 24, 2006) (“ ‘The intent of the statute is to

exclude from its coverage only such functions as are necessary to detect and correct those

defective conditions for which absolute liability will be imposed.’ ” (quoting Angell, 618 F.2d at

262)).

         Our state appellate court also recognizes Angell as precedent in determining whether a

train is in use under the LIA. In Edwards v. Alton & Southern Ry. Co., 275 Ill. App. 3d 529

(1995), the appellate court affirmed the trial court’s judgment, directing a verdict in the plaintiff

machinist’s favor on his count under the Boiler Inspection Act (the precursor to the LIA). In

Edwards, the plaintiff was a machinist for the defendant railroad company whose job was to

inspect locomotives at the “pit” where inspections, fueling, sanding, and small repairs are done

on locomotives. Edwards, 275 Ill. App. 3d at 530. The plaintiff was splitting a four-engine

group into a two-engine group. Edwards, 275 Ill. App. 3d at 530. He had completed his

inspection, and the track was not blue-flagged. Edwards, 275 Ill. App. 3d at 530. The court

relied on Angell in its analysis in finding that the train was in use. Edwards, 275 Ill. App. 3d at

536-37.

         Metra argues the following evidence shows that cab car 1579 was not “in use”: (1) the car

was not out on the main line picking up and dropping off passengers when the accident occurred

but, rather, was standing on stub track number 4 in Metra’s 18th Street yard awaiting a call or

request to be placed in use on the commuter lines; (2) no crew had been assigned to the car to

operate it on the main line; (3) no train had been assembled; (4) no air-brake test had been

conducted, which is the last step before an assembled train leaves the maintenance yard and goes


                                                  23
1-09-3053

out on the main line; (4) plaintiff was a “hostler engineer” moving, assembling and

disassembling trains in the maintenance yard and not a “mainline engineer” operating trains out

on the main line; (5) plaintiff was not taking the cab car out onto the main line and did not know

exactly what he planned to do when he climbed into the cab car; and (6) the cab was not part of a

scheduled train, nor was its departure imminent. Metra argues that there is no evidence to

support plaintiff’s assertion that at the time he was injured he was readying the cab car in

question to be placed in use for the evening rush hour. According to Metra, at most, plaintiff

testified that he generally was performing switching and putting trains together for the rush hour

assembly.

       However, to find a train “in use” there is no requirement that: (1) the car be on the main

line actually picking up and dropping off passengers; (2) a crew be assigned; (3) the train be

completely assembled; (4) an air-brake test be completed; (5) a plaintiff be only a “mainline

engineer”; and (6) the cab be part of a scheduled train with an imminent departure. All the

factors of the surrounding circumstances are analyzed to determine whether a locomotive is “in

use,” particularly the location of the locomotive and the action of the plaintiff at the time of

injury. The weight of authority holds that if a train is stationary in a roundhouse waiting for or

undergoing service and repair, the train is not in use. See Lyle, 177 F.2d at 222; Tisneros, 197

F.2d at 467; Estes, 598 F.2d at 1198-99; Crockett, 65 F.3d at 277. However, if the train or car

has been serviced and is being moved or is ready to be moved to the main line it is in use, even if

not all inspections have been completed. See Angell, 618 F.2d at 261; Deans, 152 F.3d at 328;

Wright, 574 F.3d at 620-21; McGrath, 136 F.3d at 842; Holfester, 360 F.2d at 372. No single


                                                 24
1-09-3053

factor, by itself, has been held to be dispositive.1

        Although Metra points out that the car was not part of an assembled train, this fact is

more of a factor under the FSAA, and has not been a predominant factor in the analysis under the

LIA. Although many cases under the FSAA or FRSAA and the LIA look to cases under both

statutes for interpretation, we note that the FSAA and FRSAA sets forth a distinction between

component cab cars and assembled whole trains, while the LIA does not. “The FSAA sets out

safety requirements for rail ‘vehicles’ and separate requirements for ‘trains,’ that is, a line of

vehicles connected behind a locomotive.” Underhill, 2006 U.S. Dist. LEXIS 22685 at *10. A

railroad carrier is allowed to use a “vehicle” on its lines only if it is properly equipped and

secured as specified in the FRSAA. 49 U.S.C. § 20302(a)(1) through (a)(3). There is a separate

provision that a railroad carrier is allowed to use a “train” on its lines only if there are a sufficient

number of vehicles equipped with power or train brakes. 49 U.S.C. §20302(a)(5) (2000). This

distinction in the FSAA between vehicles and trains was noted by the Supreme Court in United

States v. Erie R.R. Co., 237 U.S. 402, 407-08 (1915) (“a train in the sense intended consists of an

engine and cars which have been assembled and coupled together for a run or trip along the

road”). Under the FSAA, there are separate “in use” inquiries depending on whether the usage of

a vehicle, locomotive, or train is at issue. Underhill, 2006 U.S. Dist. LEXIS 22685, at *11. In

Hardlannert v. Illinois Central R.R. Co., 401 Ill. App. 3d 405 (2010), we discussed Phillips and

the distinction between railcars and trains and held that individual railcars are “in use” during



        1
         The only exception is the Fifth Circuit, which established its own bright-line inspection
and release test.

                                                   25
1-09-3053

switching operations under the FSAA, but trains are not. Hardlannert, 401 Ill. App. 3d at 414-

15.

       In contrast, the LIA only applies to a “locomotive” and its “parts and appurtenances,” and

makes no such distinction between vehicles and trains. See 49 U.S.C. § 20701 (2000). Thus,

Metra’s reliance on the fact that the car was not part of an assembled train is somewhat

misplaced. Angell is on point, as it was decided under the LIA, and there switching operations

did not preclude a finding that the train was in use. Similar to Angell, in the case below plaintiff

was assembling cars. The fact that plaintiff was moving a cab car to be put into use is not a

factor weighing against a finding that it was in use.

       Contrary to Metra’s assertions, our review of the record reveals that in this case plaintiff

was unequivocally preparing car 1579 to be placed in use. Plaintiff’s testimony at trial was as

follows:

               “Q. So July 6th, 2005, car 1579, correct?

               A. I believe.

               Q. What happened?

               A. Well, the accident happened in the afternoon ***. *** [W]e got done with all

       our switching, and the Mechanical Department was releasing cars to us, releasing trains to

       us.

               We’re still building up – finishing our building up of the afternoon rush hour.

       And I went out to the stub track to get on the equipment that was there to take those cars

       and put it in position for the afternoon rush hour. I never made it. I got injured on the


                                                 26
1-09-3053

       way to accomplish that.

               Q. Let me just ask you, was there any blue flags [sic] on that car on the stub track

       on the 1579?

               A. No, no.

               Q. Had that car been – was the Mechanical Department either servicing it,

       inspecting it or maintaining it at the time you were trying to alight it and were injured?

               A. No.

               Q. What was that car doing sitting there? What were you going to do with that

       car?

               A. I was going to put that in service. I was going to put that on a train.”

       Thus, the Mechanical Department was releasing trains and plaintiff was on his way to put

car 1579 on a train to be placed in use. Also, although Metra consistently refers to plaintiff as a

“hostler,”2 apparently in an attempt to portray plaintiff’s job as consisting of moving trains to

service areas, plaintiff’s testimony at trial that his position was locomotive engineer and that his

duty was to place trains for use on the commuter lines was unrebutted by Metra. There were no

blue flags on car 1579 and the car was not going to being moved to a service area but to a

commuter line. The Mechanical Department was releasing trains and plaintiff was on his way to

put car 1579 on a train for use on the commuter lines. Under our de novo review, we find the

train was “in use” under the LIA under the facts of this case. Therefore, the trial court did not err


       2
        A “hostler” is defined in Webster’s Third New International Dictionary 1094 (1971) as
“one who takes charge of a railroad locomotive after a run: one who moves and services
locomotives in enginehouse or roundhouse territory.”

                                                 27
1-09-3053

in finding that the car was in use.

                             II. Judgment Notwithstanding the Verdict

       Metra next argues that the trial court erred in entering judgment notwithstanding the

verdict in favor of plaintiff for the entire amount of $500,000. It is well settled that judgment

notwithstanding the verdict should be granted only when “all of the evidence, when viewed in its

aspect most favorable to the opponent, so overwhelmingly favors [a] movant that no contrary

verdict based on that evidence could ever stand.” Pedrick v. Peoria & Eastern R.R. Co., 37 Ill.

2d 494, 510, 229 N.E.2d 504, 513 (1967). Because the standard for entry of judgment

notwithstanding the verdict “ ‘is a high one’ [citation], judgment n.o.v. is inappropriate if

‘reasonable minds might differ as to inferences or conclusions to be drawn from the facts

presented.’ [Citation.]” York v. Rush-Presbyterian-St. Luke’s Medical Center, 222 Ill. 2d 147,

178, 854 N.E.2d 635, 652 (2006). A decision on a motion for judgment notwithstanding the

verdict is subject to de novo review by this court. McClure v. Owens Corning Fiberglas Corp.,

188 Ill. 2d 102, 132, 720 N.E.2d 242, 257 (1999).

       Metra argues that the court erred in entering judgment notwithstanding the verdict

because the jury’s answers to the special interrogatories for the FELA/negligence verdict form

were inconsistent with that verdict and the answers to the LIA verdict form special

interrogatories were a nullity because the jury did not return an LIA verdict. We begin our

analysis by recognizing that the purpose of special interrogatories is to test a general verdict

against the jury’s determination as to one or more specific issues of ultimate fact. Northern Trust

Co. v. University of Chicago Hospitals & Clinics, 355 Ill. App. 3d 230, 251 (2004). Upon the


                                                 28
1-09-3053

request of a party, the trial court has no discretion but to submit a special interrogatory to the

jury, as long as it is in proper form. Northern Trust Co., 355 Ill. App. 3d at 251. A special

interrogatory is in proper form if (1) it relates to an ultimate issue of fact upon which the rights of

the parties depend, and (2) an answer responsive thereto is inconsistent with some general verdict

that might be returned. Simmons v. Garces, 198 Ill. 2d 541, 555 (2002). “[A] proper special

interrogatory consists of a single, direct question that, standing on its own, is dispositive of an

issue in the case such that it would, independently, control the verdict with respect thereto.”

Northern Trust Co., 355 Ill. App. 3d at 251. Section 2-1108 of the Illinois Code of Civil

Procedure governs special interrogatories and provides that “[w]hen the special finding of fact is

inconsistent with the general verdict, the former controls the latter and the court may enter

judgment accordingly.” 735 ILCS 5/2-1108 (West 2008).

       In determining whether an inconsistency exists, all reasonable presumptions must be

exercised in favor of the general verdict. Simmons, 198 Ill. 2d at 556. An inconsistency exists

where the special finding and the general verdict are “ ‘clearly and absolutely irreconcilable.’ ”

Simmons, 198 Ill. 2d at 556 (quoting Powell v. State Farm Fire & Casualty Co., 243 Ill. App. 3d

577, 581 (1993)). “Where the court finds the answer to the special interrogatory absolutely

irreconcilable with the verdict, and if the answer to the special finding is not against the manifest

weight of the evidence, the special finding controls, and a judgment may be entered based on the

special finding rather than on the general verdict.” Ahmed v. Pickwick Place Owners’ Ass’n, 385

Ill. App. 3d 874, 885 (2008) (citing 735 ILCS 5/2-1108 (West 2006), and State Farm Fire &

Casualty Co. v. Miller Electric Co., 204 Ill. App. 3d 52, 60 (1990)). “Our supreme court has


                                                  29
1-09-3053

explained that the reason underlying this rule is based upon a recognition that ‘a jury more clearly

understands a particularized special interrogatory than a [general verdict, which is] a composite

of all the questions in a case.’ ” Ahmed, 385 Ill. App. 3d at 885 (quoting Borries v. Z. Frank,

Inc., 37 Ill. 2d 263, 266 (1967)). We review the trial court’s finding of inconsistency de novo.

Ahmed, 385 Ill. App. 3d at 885 (citing Simmons, 198 Ill. 2d at 556, and DiMarco v. City of

Chicago, 278 Ill. App. 3d 318, 325 (1996) (applying a de novo standard of review)).

       Before we determine whether an inconsistency exists by comparing the special findings to

the general verdict, we must address Metra’s contention that a general verdict was not returned in

this case. Metra insists that verdict form B was a special verdict form intended only for the

FELA/negligence claim and verdict form A (not returned by the jury) was the LIA verdict form,

and thus there was no general verdict. However, there is nothing in the record to support Metra’s

argument. Plaintiff correctly maintains that a general verdict was returned in this case. The

verdict form itself is titled only “VERDICT FORM B” and states generally: “We, the jury, find

for Plaintiff, Harry Balough, and against Defendant, Metra.” A trial court must direct a separate

verdict only if there are several counts in a complaint that are based on different claims, and not

where there are several counts or alternate theories of recovery based on the same claim. See 735

ILCS 5/2-1201(c) (West 2008). In this case, both the FELA negligence count and the LIA count

were based on the same claim or transaction. Therefore, even had there been separate special

verdict forms, as plaintiff points out, they would have been inappropriate. See Gausselin v.

Commonwealth Edison Co., 260 Ill. App. 3d 1068, 1077 (1994) (citing Ill. Ann. Stat., ch. 110,

par. 2-1201, Joint Committee Comments, at 4 (Smith-Hurd 1983), and holding separate verdict


                                                 30
1-09-3053

forms are appropriate only when the plaintiff alleges separate causes of action based on separate

transactions or occurrences). Where several grounds of recovery are pleaded in support of the

same claim, as here, a general verdict is appropriate. See 735 ILCS 5/2-1201(d) (West 2008).

Thus, contrary to Metra’s contention, we are merely presented with special findings

accompanying a general verdict, and not a special verdict.

       As such, we compare the special findings to the general verdict. We find the answers to

the special interrogatories regarding liability under the LIA were inconsistent with the reduction

in damages award for contributory negligence in the general verdict, as contributory negligence is

not a defense under the LIA. 49 U.S.C. § 20701; Lilly v. Grand Trunk Western R. Co., 317 U.S.

481, 491 (1943) (holding that the partial defenses of contributory negligence and assumption of

risk are not available to the employer under FELA for a violation of the Boiler Inspection Act

(the precursor to the LIA)). Thus, the jury’s special findings concluding that Metra violated the

LIA control, and the trial court properly amended the amount of damages to the original damages

award amount with no reduction for contributory negligence.

       Moreover, because Metra failed to present an adequate record, we must presume the trial

court’s determination was correct. Metra failed to include in the record the following: the jury

instructions on the LIA; instructions regarding the two different general verdict forms; the

alternative verdict form A; a transcript or bystander’s report of any discussion during the jury

conference regarding the special interrogatories; and a transcript or bystander’s report of any

explanation or discussion by the court regarding the special interrogatories and verdict forms

before the jury. In the absence of a more complete record regarding the basis for the court’s


                                                31
1-09-3053

order denying defendant’s motion, we must presume that the court’s action “was in conformity

with the law and was properly supported by evidence,” and that any doubts arising from an

incomplete record should be resolved against the appellant. Foutch v. O’Bryant, 99 Ill. 2d 389,

393 (1984). “ ‘Any doubts arising from the inadequacy of the record will be resolved against the

defendant.’ ” Corral v. Mervis Industries, Inc., 217 Ill. 2d 144, 155 (2005) (quoting Weaver v.

Midwest Towing, Inc., 116 Ill. 2d 279, 285 (1987), citing Foutch, 99 Ill. 2d at 391-92). “While

we may consider the issues raised by defendants by reference to the common law record

[citation], any doubts raised by insufficiencies in the record must be resolved against defendants

who had the obligation to present this court with a sufficiently complete record of the trial court

proceedings to support their claims of error [Foutch, 99 Ill. 2d at 391-92].” Williams v. Dorsey,

273 Ill. App. 3d 893, 896-97 (1995). “[A]s the appellant, defendant has the burden of showing

error; any doubt arising from incompleteness of the record will be resolved against the

appellant.” People v. Kirkpatrick, 240 Ill. App. 3d 401, 406 (1992).

       We note that Metra offers no explanation for its failure to include a report of proceedings

of the trial court’s reading of the instructions to the jury or of any explanation or discussion of the

special interrogatories and verdict forms before the jury. “An issue relating to a circuit court’s

factual findings and basis for its legal conclusions obviously cannot be reviewed absent a report

or record of the proceeding.” Corral, 217 Ill. 2d at 156, 839 N.E.2d at 532 (citing Webster v.

Hartman, 195 Ill. 2d 426, 432 (2001) (“Where the issue on appeal relates to the conduct of a

hearing or proceeding, this issue is not subject to review absent a report or record of the

proceeding.”)). “Where the record is incomplete, the reviewing court will indulge every


                                                  32
1-09-3053

reasonable presumption favorable to the judgment, order, or ruling from which the appeal is

taken.” (Internal quotation marks omitted.) In re Marriage of Cepek, 230 Ill. App. 3d 1045,

1046 (1992). Moreover, “it will be presumed that the trial court heard sufficient evidence and

argument to support its decision. [Citation].” (Internal quotation marks omitted.) In re

Marriage of Cepek, 230 Ill. App. 3d at 1046. Accordingly, given the lack of transcripts as well,

we presume that the circuit court’s determination complied with the law and was supported by

evidence.

       Here, the entry of judgment notwithstanding the verdict increasing the award to $500,000

was appropriate where it was clear that the jury’s answers to the LIA special interrogatories were

inconsistent with the general verdict and award of damages reduced by contributory negligence.

Therefore, we affirm the entry of judgment notwithstanding the verdict against Metra on

plaintiff’s LIA claim and the amount of damages, as under the LIA there is no reduction for

contributory negligence.

                                III. Compensatory Damages Award

       Metra next contends that the damages award of $500,000 in compensatory damages must

be set aside because it was logically inconsistent with an award of $0 for pain and suffering and

$0 for disability. Plaintiff argues the jury was justified in concluding that he proved economic

losses but failed to establish any other categories of damages by a preponderance of the evidence

or, alternatively, if the jury’s determination was error, it was invited error because plaintiff’s

counsel remarked in closing arguments that the jurors give whatever they wanted for other

damages. Plaintiff also argues that Metra does not have standing to ask for a new trial based on


                                                  33
1-09-3053

the jury’s failure to award additional damages for pain and suffering and disability because Metra

was not prejudiced.

       Though Metra does not specify the relief it seeks, other than we “set aside” the verdict

amount of $500,000, plaintiff’s posttrial motion requested either a judgment notwithstanding the

verdict or a new trial. As noted earlier, the substantive law in an FELA action brought in state

court is governed by federal law, but state court FELA actions are subject to state procedural

rules. Schultz, 201 Ill. 2d at 274; St. Louis Southwestern Ry. Co. v. Dickerson, 470 U.S. 409, 411

(1985); Gibbs, 298 Ill. App. 3d at 748. The measure of damages in an FELA case3 is an issue of

“substance” determined by federal law. Norfolk & Western Ry. Co. v. Liepelt, 444 U.S. 490, 493

(1980). See also Monessen Southwestern R. Co. v. Morgan, 486 U.S. 330, 335 (1988) (holding

“the proper measure of damages [under the FELA] is inseparably connected with the right of

action, and therefore is an issue of substance” (internal quotation marks ommitted)); Templeton

v. Chicago & Northwestern Transportation Co., 257 Ill. App. 3d 42, 54 (1993) (“Federal law

must be followed in construing [a] plaintiff’s entitlement to damages in a FELA case.” (citing

Brown v. Chicago & North Western Transportation Co., 162 Ill. App. 3d 926, 931-32 (1987))) .

Thus, we determine whether substantive federal law under FELA requires an award of pain and

suffering or holds that a failure to award such damages where compensatory damages are



       3
          Although Metra draws a distinction between the FELA/negligence claim and an LIA
claim in its argument concerning the verdict forms, as we noted a violation of the LIA does not
give rise to a cause of action under that statute but, rather, gives rise to a cause of action under
the FELA. Coffey 479 F.3d at 477 (citing Urie, 337 U.S. at 188-89 n.30, McGinn, 102 F.3d at
298-99, and Lisek, 30 F.3d at 825-26). Thus, the damages awarded are damages under the
FELA.

                                                  34
1-09-3053

awarded is reversible error under the FELA. However, we determine whether Metra satisfied the

standard for a judgment notwithstanding the verdict or a new trial under Illinois procedural law.

       Substantively, “in FELA cases [the Supreme Court] has repeatedly held that where ‘there

is an evidentiary basis for the jury’s verdict, the jury is free to discard or disbelieve whatever

facts are inconsistent with its conclusion.’ ” Dennis v. Denver & Rio Grande Western R. Co.,

375 U.S. 208, 210 (1963) (per curiam) (quoting Lavender v. Kurn, 327 U.S. 645, 653 (1946)). “

‘Only when there is a complete absence of probative facts to support the conclusion reached [by

the jury] does a reversible error appear.’ ” Dennis, 375 U.S. at 210 (quoting Lavender, 327 U.S.

at 653).

       Federal courts have rejected similar challenges by defendant railroads to jury verdicts not

awarding damages for pain and suffering. The court in Manes v. Metro-North Commuter R.R.,

801 F. Supp. 954 (D. Conn. 1992), aff’d, 990 F.2d 622 (2d Cir. 1993), held the defendant

railroad was not entitled to a new trial where the railroad employee was awarded over $1 million

in lost earnings and medical expenses but no damages for pain and suffering, loss of enjoyment

of life, or fear of future. The court ultimately concluded that the waiver rule applied and

precluded the railroad from receiving a new trial based on verdict inconsistency because the

defendant railroad did not timely raise the issue so that it could have been resubmitted to the jury

to cure its purportedly inconsistent verdict. Manes, 801 F. Supp. at 960-61. However, the court

stated that it “fail[ed] to comprehend how the Railroad, the defendant in this case, is in any way

harmed by the jury’s failure to award additional damages for pain and suffering to the plaintiff.”

(Emphasis in original.) Manes, 801 F. Supp. at 958. Further, the court observed, it was “not


                                                  35
1-09-3053

aware of any case, nor has the Railroad cited such a case, in which a dissatisfied defendant

successfully challenged a jury verdict as legally defective for its failure to award a plaintiff

damages for pain and suffering.” Id. The court held that the award was not necessarily

inconsistent, since the jury’s decision not to award pain and suffering was clearly within scope of

evidence presented, in light of the conflicting expert testimony about the degree of the plaintiff’s

injury and its obscure psychological manifestations, and thus it was “entirely reasonable and

consistent for the jury to conclude that such an injury was compensable for past and future

medical expenses and lost wages but not for pain and suffering.” Manes, 801 F. Supp. at 962.

       The Eighth Circuit also rejected a similar challenge by a defendant railroad to a jury

verdict not awarding such damages under FELA because “any prejudice resulting from an

inconsistent verdict or the entry of judgment thereon lies solely with the plaintiff who did not

raise the issue below, and has not appealed the judgment.” Lockard v. Missouri Pacific R.R. Co.,

894 F.2d 299, 305 (8th Cir. 1990), cert. denied, 498 U.S. 847 (1990).

       Thus, there is no substantive federal rule requiring an award of damages for pain and

suffering where other damages are awarded, or holding that the failure to award such damages is

reversible under the FELA. Metra has not cited any authority for overturning a verdict under the

FELA based upon an alleged inconsistency for failure to award damages for pain and suffering,

nor does our research reveal any.

       Procedurally, as noted previously, a judgment notwithstanding the verdict should be

granted only when “all of the evidence, when viewed in its aspect most favorable to the

opponent, so overwhelmingly favors [a] movant that no contrary verdict based on that evidence


                                                  36
1-09-3053

could ever stand” (Pedrick, 37 Ill. 2d at 510), and the trial court’s decision on a motion for

judgment notwithstanding the verdict is subject to de novo review. McClure, 188 Ill. 2d at 132.

       Alternatively, a new trial should be granted only when the verdict is contrary to the

manifest weight of the evidence. York, 222 Ill. 2d at 178-79. That standard is met only when the

opposite conclusion is clearly evident or when the jury’s findings prove to be unreasonable,

arbitrary and not based upon any of the evidence. York, 222 Ill. 2d at 179 (citing McClure, 188

Ill. 2d at 132). “It is well established that, in an appeal from a jury verdict, a reviewing court may

not simply reweigh the evidence and substitute its judgment for that of the jury.” Snelson v.

Kamm, 204 Ill. 2d 1, 35 (2003). The determination of damages is a question of fact, not law, and

is within the discretion of the jury, not the court. Poliszczuk v. Winkler, 387 Ill. App. 3d 474, 490

(2008) (citing Snover v. McGraw, 172 Ill. 2d 438, 447 (1996)). The reversal per se rule with

regard to charges of internally inconsistent jury verdicts has been rejected in Illinois. Poliszczuk,

387 Ill. App. 3d at 491 (citing Snover, 172 Ill. 2d at 448). A jury’s award of damages is entitled

to substantial deference by the court and a trial court can upset a jury’s award of damages only if

it finds that: (1) the jury ignored a proven element of damages; (2) the verdict resulted from

passion or prejudice; or (3) the award bore no reasonable relationship to the loss sustained.

Stamp v. Sylvan, 391 Ill. App. 3d 117, 123-24 (2009) (citing Snover, 172 Ill. 2d at 447). We

“exercise[] all reasonable presumptions in favor of the verdict, and the verdict is not legally

inconsistent unless it is absolutely irreconcilable.” Tedeschi v. Burlington Northern R.R. Co.,

282 Ill. App. 3d 445, 448-49 (1996). A court of review will not reverse a circuit court’s decision

with respect to a motion for a new trial unless it finds that the circuit court abused its discretion.


                                                  37
1-09-3053

Maple v. Gustafson, 151 Ill. 2d 445, 455 (1992).

        Generally, a failure by the jury to award damages for pain and suffering is not necessarily

inconsistent with an award in other damage categories. Knight v. Lord, 271 Ill. App. 3d 581, 591

(1995) (citing Griffin v. Rogers, 177 Ill. App. 3d 690 (1988), Perry v. Storzbach, 206 Ill. App. 3d

1065 (1990), Buttita v. Stenberg, 246 Ill. App. 3d 1012 (1993), and Craigmiles v. Egan, 248 Ill.

App. 3d 911 (1993)). As this court has recognized, “the fact that the jury chose to award no

money for disability and for loss of normal life, while awarding money for medical expenses and

pain and suffering, is not proof, by itself, that the jury ‘ignored’ that element.” Poliszczuk, 387

Ill. App. 3d at 491 (quoting White v. Lueth, 283 Ill. App. 3d 714, 718 (1996)). In Snover, our

supreme court held that a jury may award pain-related medical expenses and may also determine

that the evidence of pain and suffering was insufficient to support a jury award. Snover, 172 Ill.

2d at 448. “[A] jury may award pain-related medical expenses and, at the same time, may also

determine that the evidence of pain and suffering was insufficient to support a monetary award.”

Zuder v. Gibson, 288 Ill. App. 3d 329, 334 (1997) (citing Snover, 172 Ill. 2d at 448). “ ‘Where

evidence is contradicted, or where it is merely based on the subjective testimony of the plaintiff,

a jury is free to disbelieve it.’ ” Poliszczuk, 387 Ill. App. 3d at 492 (quoting Stift v. Lizzadro, 362

Ill. App. 3d 1019, 1029 (2005), citing Snover, 172 Ill. 2d at 449). “The verdict cannot be

considered irreconcilably inconsistent if any reasonable hypothesis supports the verdict.”

Tedeschi, 282 Ill. App. 3d at 449. This determination is best made in a posttrial motion, and the

trial court’s ruling as to a new trial on this issue will not be reversed unless the court abuses its

discretion. Snover, 172 Ill.2d at 449.


                                                  38
1-09-3053

       In the case below, the jury’s finding that pain and suffering damages were not justified

was within the range of the evidence presented and was not unreasonable and arbitrary. There

was not much evidence of pain and suffering in this case. As plaintiff himself testified, he did

garden work and was able to play with his grandson and play golf. Further, as plaintiff himself

points out, given the evidence plaintiff’s counsel did not strenuously argue for damages for pain

and suffering. During closing arguments, plaintiff’s counsel merely stated he would leave it “up

to [the jury] to decide how much to give [plaintiff] for pain and suffering for the period of time

he has suffered.” Regarding disability, plaintiff’s counsel stated, “I would suggest that under the

disability award, that you give more, much more than what his wage loss is,” but did not point to

any strong evidence in support of disability. Thus, the jury could have concluded that plaintiff’s

own testimony was insufficient to establish a basis for an award for disability or pain and

suffering though he established compensatory damages, and such a conclusion was not

inconsistent.

       We thus conclude Metra has failed to demonstrate that the evidence so overwhelmingly

favored it that no contrary verdict based on the evidence could ever stand, and so fails to satisfy

the burden for entry of judgment notwithstanding the verdict. We also conclude the trial court

did not abuse its discretion in denying the alternative motion for a new trial because the jury’s

finding that pain and suffering damages were not justified was based on the evidence and was not

unreasonable and arbitrary. Therefore, we affirm the amount of damages awarded in the

amended judgment entered on the jury’s verdict.

                          IV. Admission of Dr. Kraig’s Expert Opinion


                                                 39
1-09-3053

       Metra also argues that the trial court erred in allowing Dr. Kraig’s expert opinion

regarding the permanency of plaintiff’s injury because Dr. Kraig never personally examined

plaintiff and merely reviewed plaintiff’s medical records. Metra maintains that Dr. Kraig’s

opinion constituted inadmissible “subjective opinion,” and “improper guess and speculation.”

Yet, it is well recognized that “[e]xpert testimony is admissible if the proffered expert is qualified

by knowledge, skill, experience, training, or education, and the testimony will assist the trier of

fact in understanding the evidence.” Snelson, 204 Ill. 2d at 24. “The decision of whether to

admit expert testimony is within the sound discretion of the trial court [citation], and a ruling will

not be reversed absent an abuse of that discretion.” Id.

       Here, the trial court properly admitted the expert testimony of Dr. Kraig concerning

whether plaintiff’s condition was permanent. Metra’s objection to Dr. Kraig’s expert opinion

because Dr. Kraig never personally examined plaintiff but, rather, reviewed his medical records,

is not well-founded. “It is not error to permit an expert to testify regarding reports or medical

tests performed by other doctors, which the expert examined in reaching his or her own opinion.”

Leonardi v. Loyola University of Chicago, 168 Ill. 2d 83, 105 (1995). “An expert witness is

permitted to state an opinion based on facts not within his or her personal knowledge so long as

those facts are of a type reasonably relied upon by experts in the particular field.” Iaccino v.

Anderson, 406 Ill. App. 3d 397, 382 (2010) (citing J.L. Simmons Co. ex rel. Hartford Insurance

Group v. Firestone Tire & Rubber Co., 108 Ill. 2d 106, 117 (1985), and Hatfield v.

Sandoz-Wander, Inc., 124 Ill. App. 3d 780, 787 (1984)).

       Metra cites no authority for the proposition that facts in medical records are not of a type


                                                 40
1-09-3053

reasonably relied upon by medical experts in the field. Metra’s citations provide no such

support. We held the expert opinion in Modelski v. Navistar International Transportation Corp.,

302 Ill. App. 3d 879, 886 (1999), was inadmissible because the basis for the opinion was devoid

of any factual support and entirely speculative as to how the mechanical breakdown of a tractor

might have happened. Here, in sharp contrast, the bases of Dr. Kraig’s opinion on the

permanence of plaintiff’s condition were the facts contained in plaintiff’s medical records, as

well as Dr. Kraig’s own expertise in the field.

       The federal court in Dukes v. Illinois Central R. Co., 934 F. Supp. 939 (N.D. Ill. 1996),

determined the admissibility of an expert’s opinion in an affidavit in opposition to a summary

judgment motion under the federal standard under Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993). The basis for exclusion was not the expert’s reliance on medical

records without examination. The court concluded that the neurologist’s methodology did not

meet the Daubert test because he was not an expert on SLAC wrists or on the causes of CTS

(which were at issue), and he had no experience in the field of ergonomics. Dukes, 934 F. Supp.

at 947. Here, in contrast, Dr. Kraig was an expert in the same field at issue at trial, neurology.

       Metra’s citation to Poliszczuk also does not provide support for Metra’s position that a

medical expert cannot testify to permanency without personally examining a plaintiff. The

plaintiff’s expert in Poliszczuk testified that the brother co-plaintiff had a bulging L4, L5 disc and

an injured L5, S1 disc, relying on the plaintiff’s treating physician’s medical notes, including past

X-rays of the plaintiff’s lumbar spine, but the dates of the X-rays were not provided. Poliszczuk,

387 Ill. App. 3d at 494-95. Poliszczuk is not controlling here first because this court’s comments


                                                  41
1-09-3053

regarding the admissibility of the expert testimony on permanency were dictum. The defense in

Poliszczuk failed to object and the evidence was admitted, and this court stated in dictum that,

had the defense objected, testimony regarding the permanency of the brother’s condition would

have been barred. Poliszczuk, 387 Ill. App. 3d at 495.

       Second, the facts in the present case are distinguishable, in that the medical records

reviewed by Dr. Kraig showed continuous treatment for plaintiff’s condition for about two years,

including recent examination, with no significant improvement. Concerning the permanence of

an injury, our supreme court has observed that “ ‘a long period of time without substantial

improvement is sufficient time to justify a finding that an injury is permanent.’ ” Granite City

Steel Co. v. Industrial Comm’n, 97 Ill. 2d 402, 407 (1983) (quoting Overland Construction Co. v.

Industrial Comm’n, 37 Ill. 2d 525, 531 (1967)). See also Lane v. Industrial Comm’n, 141 Ill.

App. 3d 504, 508 (1986) (vacating the circuit court’s reduction of award for permanent loss of

use of claimant’s right foot and reinstating the Illinois Industrial Commission’s decision, holding

that where continued treatment for nearly three years did not alleviate the petitioner’s symptoms

and she was unable to work since the accident, the Commission could reasonably conclude that

she sustained a permanent injury). Thus, plaintiff’s continued treatment with no significant

improvement, as shown in his medical records, provided a basis for Dr. Kraig’s expert opinion

and its admission was not an abuse of discretion.

                                V. Admission of Prior Accidents

       Finally, Metra argues it was reversible error for the trial court to admit evidence of the

four prior trapdoor incidents on other cars. “Generally, a prior occurrence is relevant to show (1)


                                                42
1-09-3053

the existence of a particular danger or hazard or (2) the defendant's notice of the generally

hazardous nature of the accident site.” Bachman v. General Motors Corp., 332 Ill. App. 3d 760,

785 (2002). If plaintiff offers the prior accident evidence to show a particular hazard or danger, a

plaintiff is only required to lay a foundation of substantial similarity between the prior and

present accidents. Mikus v. Norfolk & Western Ry. Co., 312 Ill. App. 3d 11, 23 (2000). The

determination whether prior occurrences or accidents are substantially similar to the one at issue

lies within the trial court’s sound discretion. Bachman, 332 Ill. App. 3d at 786 (citing Sobczak v.

Flaska, 302 Ill. App. 3d 916, 929 (1998)).

       Metra argues that the trial court erred in admitting all four prior incidents involving

defective trapdoors on other cars because notice of defective trapdoors on other cars is not notice

of a defective trapdoor and latches on car 1579. However, Metra’s argument is groundless, as

there is no requirement that the very same condition or thing on the very same instrumentality be

involved. Rather, “ ‘[t]o make the proof of other independent accidents competent, the condition

or thing shown to be the common cause of danger in such accidents must be the condition or

thing contributing to the danger of the accident complained of.’ ” Simmons v. Aldi-Brenner Co.,

162 Ill. App. 3d 238, 246 (1987) (quoting Moore v. Bloomington, Decatur & Champaign R.R.

Co., 295 Ill. 63, 67 (1920)).

        In Templeton v. Chicago & North Western Transportation Co., 257 Ill. App. 3d 42

(1993), the plaintiff was injured by falling off a railroad bridge, and this court affirmed the trial

court’s admission of four prior accidents which were similar but at different sites. The prior

incidents involved employees falling off other defendant railroad track bridges across the


                                                  43
1-09-3053

defendant rail multi-state rail system between 1978 and 1982. Templeton, 257 Ill. App. 3d at 45.

We found the admission of the four prior accidents on the basis of notice to the defendant

railroad was not an abuse of discretion. Templeton, 257 Ill. App. 3d at 50. Similarly here, the

admission of the four prior accidents on other cars, which occurred in substantially the same way

as in plaintiff’s case, was proper to show notice to Metra of the defective condition of the latches

on the trapdoors on its locomotive cars.

          Metra argues that it was error for the trial court to admit evidence of the two 2001

trapdoor incidents in particular because the incidents were four years earlier. However, Metra

cites no authority for the proposition that the length of time between the prior similar incidents

and the incident at issue is a factor. Our courts have allowed substantially similar prior incidents

with a much greater intervening length of time. See, e.g., Sobczak, 302 Ill. App. 3d at 929

(upholding admission of evidence of rollover accidents which property owner had witnessed

more than 20 years before bulldozer rollover accident that injured the plaintiff worker).

          Metra also argues the 2001 trapdoor incidents should not have been admitted because the

trapdoors on those cars had only one latch, rather than two as in the instant case. However, the

prior occurrences need only be substantially similar to the accident in question; they need not be

identical. Snyder v. Curran Township, 281 Ill. App. 3d 56, 64 (1996); Simmons, 162 Ill. App. 3d

at 245.

          Metra further contends that because Derwinski, the Metra shop superintendent of the 18th

Street Yard, inspected the latches after plaintiff was injured and found no defects, “the case could

not go to the jury because any verdict would have been based upon improper guess, conjecture


                                                   44
1-09-3053

and speculation requiring reversal of any jury verdict.” However, Metra’s cited authorities are

readily distinguishable, as in McInturff v. Chicago Title & Trust Co., 102 Ill. App. 2d 39 (1968),

the plaintiff’s decedent was found dead at the bottom of the stairs and no one witnessed the

accident, and in Bermudez v. Martinez Trucking, 343 Ill. App. 3d 25 (2003), the semi-tractor

trailer training instructor was sleeping when the driver hit a barrier on the highway and had no

memory of how or why the accident occurred.

       Here, the common condition or thing common to the prior accidents and plaintiff’s

incident was the latches on the trapdoors of Metra’s train cars. Also, the defective nature of the

latches was at issue, not the number of latches, and the prior accidents were substantially similar

to plaintiff’s incident. Moreover, plaintiff clearly testified regarding the incident, and his

testimony was not based upon mere guess or conjecture. Notwithstanding Derwinski’s

testimony, plaintiff testified that he checked the trapdoors and the latches failed, resulting in his

injury, in a manner substantially similar to the prior accidents. Thus, we find that the admission

of the prior trapdoor incidents was not an abuse of discretion.

                                           CONCLUSION

       For the foregoing reasons, we hold that the train was “in use” under the LIA under the

facts of this case, under the multi-factor analysis established by the federal courts. We also

affirm the entry of judgment notwithstanding the verdict against Metra on plaintiff’s LIA claim

and the amount of damages because the jury’s special findings that Metra violated the LIA was

inconsistent with the general verdict reducing damages. Under the LIA there is no reduction for

contributory negligence. We hold Metra has failed to satisfy the standard for a judgment


                                                  45
1-09-3053

notwithstanding the verdict, or for a new trial, based on the jury’s failure to award any damages

for disability or pain and suffering because the jury’s finding was based on the evidence was not

inconsistent with the damages awarded for compensatory damages. Further, the admission of Dr.

Kraig’s expert opinion on the permanency of plaintiff’s condition was not an abuse of discretion

where Dr. Kraig’s opinion was based on plaintiff’s own medical records, which showed

continuous treatment with no significant improvement. Lastly, the admission of the four prior

accidents involving latches on trapdoors was not abuse of discretion where those accidents were

substantially similar to plaintiff’s incident. Therefore, we affirm the modified judgment entered

by the circuit court in favor of plaintiff in the amount of $500,000.

       Affirmed.




                                                 46
1-09-3053



               REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT

HARRY BALOUGH,                                            )
                                             )
             Plaintiff-Appellee,             )
                                             )
             v.                              )
                                             )
NORTHEAST ILLINOIS REGIONAL COMMUTER                      )
RAILROAD CORPORATION, d/b/a Metra, a                      )
corporation,                                 )
                                             )
             Defendant-Appellant.            )
                                  No. 1-09-3053

                                  Appellate Court of Illinois
                             First District, FOURTH DIVISION
                                         May 19, 2011


             Justice Pucinski delivered the opinion of the court with opinion.

   Presiding Justice Lavin and Justice Salone concurred in the judgment and opinion.


                        Appeal from the Circuit Court of Cook County.
                        The Hon. Arnette R. Hubbard, Judge Presiding.


                              COUNSEL FOR APPELLANT

                    JUDGE, JAMES & KUJAWA, LLC, of Park Ridge, IL
               (Jay S. Judge, Michael E. Kujawa, Thomas N. Osran, of counsel)

                                COUNSEL FOR APPELLEE

                           HOEY & FARINA, P.C., of Chicago, IL
            (Steven P. Garmisa, George T. Brugess, Kristen E. Lukaszak, of counsel)



                                              47
1-09-3053




            48